IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EUGENE P. GESUALE,                          : No. 34 WAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
JENNIFER L. GESUALE,                        :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.